ORDER

PER CURIAM.
Plaintiff, Darlene Winch appeals from the entry of summary judgment in favor of Defendant, Perry Oaks Manor, L.L.C. in her personal injury claim for injuries suffered when she slipped and fell on Perry Oaks’ premises. Winch contends the trial court erred in granting summary judgment on the ground that Plaintiff was a statutory employee within the meaning of Section 287.040 RSMo. (Cum.Supp.2005).
We have reviewed the briefs of the parties and the record on appeal and conclude the undisputed record makes it clear that Perry Oaks was Winch’s statutory employee as a matter of law. The trial court did not err in granting summary judgment. We affirm the judgment pursuant to Rule 84.16(b) Mo. R. Civ. P.(2012).